19-23827-rdd        Doc 102        Filed 05/12/21 Entered 05/12/21 16:36:50         Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :
                                                               :   Chapter 11
                                                               :
Larry B. Weinstein                                             :   Case No. 19-23827-rdd
  d/b/a LBW Real Estate Holdings, LLC                          :
  d/b/a Key Construction, LLC                                  :
  d/b/a Slinn Avenue, LLC                                      :   MOTION FOR RELIEF
  d/b/a Post Office Square, LLC                                :   FROM THE AUTOMATIC STAY
  d/b/a Bernadette Properties, LLC                             :
  d/b/a Chad Estates, LLC,                                     :
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

        KeyBank National Association (hereinafter "Movant"), a secured creditor of the

above-named Debtor moves the above-entitled Court for an Order granting relief from

the automatic stay pursuant to Federal Rules of Bankruptcy Procedure Rule 4001, 9013

and 9014 and 11 U.S.C. §362(d) to permit it to proceed with an action to foreclose its

mortgage on certain real property of the Debtor, commonly known 7 Stillo Drive,

Airmont, New York 10952 and more particularly described in a copy of a mortgage

annexed hereto and made a part hereof as Exhibit “A.” As grounds for said Motion, it

is hereby alleged as follows:

        1.       On November 27, 2007, Debtor and Linda Weinstein, borrowed

$250,000.00 from KeyBank National Association. The indebtedness was evidenced by a
19-23827-rdd     Doc 102      Filed 05/12/21 Entered 05/12/21 16:36:50      Main Document
                                           Pg 2 of 3



note, which was secured by a mortgage on the aforesaid real property. See attached

Exhibit "A," which is incorporated by reference.

       2.      On March 31, 2009, the aforementioned note and mortgage were modified

as evidenced by a Modification and Extension of Promissory Note/Mortgage. A copy of

the Loan Modification Agreement is annexed hereto as Exhibit “B”.

       3.      Debtor filed a petition for relief under Chapter 11 of the United States

Bankruptcy Code in this Court on October 10, 2019.

       4.      As required by S.D.N.Y. Administrative Order #347 and pursuant to Local

Bankruptcy Rule 4001-1, a Relief from Stay – Real Estate and Cooperative Apartments

Worksheet (the “Worksheet”) was executed by Rhianna Ford, a Senior Specialist with

Movant. As fully set forth in the Worksheet, the loan is due for the October 15, 2019

post-petition payment. A copy of the executed Worksheet is annexed hereto and made a

part hereof as Exhibit “C”.

       5.      Movant also seeks relief for any installment that becomes due and is

unpaid on the return date of this Motion. The foregoing does not represent any accrued

late charges, corporate advances, escrow advances and any amount which may be due

for costs and attorney fees which may be allowed by the Court.

       6.      Movant may be required to advance the funds necessary to pay real

property taxes or risk irreparable harm to its security interest as a result of Debtor’s

default.
19-23827-rdd      Doc 102   Filed 05/12/21 Entered 05/12/21 16:36:50       Main Document
                                         Pg 3 of 3



       7.       By reason of the foregoing, Movant, should be permitted to take all

necessary action to adequately protect its security interest.

       8.       It is requested that, in the event that an Order Granting Relief from the

Automatic Stay is granted, that such Order shall survive any conversion.

       9.       Movant specifically requests permission from the Honorable court to

communicate with the Debtors and Debtors’ attorney to the extent necessary to comply

with applicable non-bankruptcy law.

       10.      Movant respectfully requests a waiver of the stay imposed by Bankruptcy

Rule 4001(3).

       WHEREFORE, Movant requests that this Court enter an Order granting it its

servicing agent, nominees, successors and/or assigns relief from the automatic stay,

together with attorney’s fees and costs and that Movant be granted permission to

communicate with the Debtors and Debtors’ counsel to the extent necessary to comply

with applicable non-bankruptcy law, and such other and further relief as the Court may

deem just and proper.

Dated: May 12, 2021                       SCHILLER, KNAPP,
                                          LEFKOWITZ, & HERTZEL, LLP

                                      By: /s/ Lisa Milas, Esq.
                                          Lisa Milas, Esq.
                                          Attorneys for KeyBank National Association
                                          15 Cornell Road
                                          Latham, New York 12110
                                          (518) 786-9069
